Citation Nr: 0919547	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-11 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a respiratory disorder.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  This matter has been certified for 
review as encompassing a claim of service connection for a 
disability characterized by mucus in the lungs, nasal 
passages and throat; shortness of breath; a low energy level; 
and asbestos exposure.  However, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. 38 C.F.R. § 19.35.  The Board has therefore 
recharacterized the issue as noted on the title page of this 
decision.


FINDING OF FACT

The Veteran does not have a respiratory disorder that was 
caused or aggravated by any incident of active military 
service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in August 2005 and September 2006 
that fully addressed all notice elements.  

In the letter sent in August 2005, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the September 2006 letter that a schedular rating 
and an effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded a VA 
examination in January 2008, which accounted for all clinical 
and subjectively-reported information in the claims folder. 

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue.  

Merits of the Claim

The Veteran maintains that service connection is warranted 
for a respiratory disorder, including asbestosis and chronic 
obstructive pulmonary disease (COPD). He maintains that while 
he was an aircraft mechanic in service, he inhaled fumes and 
odors from exhaust and fuel and was exposed to asbestos.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for the Veteran's 
respiratory disorder.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the Veteran's current disability and the in-service 
event. Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998). 

The claim is presently denied because there is no competent 
evidence indicating that the Veteran was exposed to any toxic 
substances in service as he alleges, and assuming such 
exposure was substantiated, the preponderance of the 
competent medical evidence does not indicate that the 
Veteran's respiratory disorder was caused by any incident of 
active military service.  See Holbrook v. Brown, 8 Vet. App. 
91 (1995) (The Board has the fundamental authority to decide 
a claim in the alternative.).

The Veteran's service records clearly indicate that he was an 
aircraft mechanic during active military service, however 
even assuming that the Veteran was exposed to toxic 
substances (an assumption not presently made by the Board), 
the source of information as to toxic substance exposure is 
the Veteran himself. There is no information as to the 
identity of the substances; the degree of exposure; the 
conditions under which the Veteran was allegedly exposed or 
any other similar information. 

The Veteran's service personnel record is devoid of any 
mention of exposure to toxic substances.  In particular, his 
"Qualification Record," (DA form 20) has no entries as to 
"Hazardous Duty." 

As to asbestos, there is no statute specifically dealing with 
asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of VA promulgated any 
specific regulations. However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims. See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988). The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual"). Also, an opinion by VA's 
Office of General Counsel (OGC) discussed the proper way of 
developing asbestos claims. VAOPGCPREC   4-00 (Apr. 13, 
2000).

The VA Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies. Id. at subsection (a).  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire-
proofing materials, and thermal insulation. Id.  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment. Id. at subsection 
(f).

However, there is no presumption of service connection 
pertaining to asbestos exposure and any specified disease. 
The law instead requires that where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence suggestive of such a linkage is required, 
and the appellant's medically untrained opinion is not 
competent. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). As to disorders related to asbestos exposure, the 
absence of symptomatology during service or for many years 
following separation does not preclude the eventual 
development of the disease. The latent period varies from 10 
to 45 or more years between first exposure and development of 
disease. Also of significance is that the time length of 
exposure is not material, as individuals with relatively 
brief exposures of less than one month have developed 
asbestos-related disorders. See VA Adjudication Procedure 
Manual, M21-1, Part VI, 7.21(b)(2) (rescinded on 12-13-05 by 
M21-1MR, Part III, IV and V).

The Veteran's service treatment records show no findings or 
diagnosis in service of asbestosis or any respiratory 
condition. 

After service, the medical evidence shows a diagnosis of mild 
restrictive ventilatory defect in October 2004.  A note from 
September 2005 indicates that a VA physician found no 
evidence of asbestos exposure in the Veteran's past medical 
history, and no active pulmonary symptoms. 


The Veteran underwent a VA medical examination in January 
2008. It was noted that the Veteran had a medical history 
that included a diagnosis of COPD and that he uses an 
Albuterol inhaler several times monthly on an as needed 
basis.  
The Veteran stated that his symptoms include postnasal drip, 
mucous discharge, chronic cough, sore throat for many years, 
and shortness of breath that may be related to emphysema from 
his smoking.  The Veteran stated that he had quit smoking in 
the 1960's.  

The examiner noted that chest x-rays were taken in September 
2006 in response to the Veteran's fears of asbestos exposure.  
However, the examiner noted that the x-rays did not reveal 
any evidence of heart and lung disease.  The Veteran also had 
a pulmonary function test done in October 2004.  The results 
of that test were an FEV1 of 1.88 liters, which was 68% of 
predicted and a DLCO of 23.10 mL/min/mmHg, which was 113% of 
predicted.  The official interpretation was that of mild 
restrictive ventilatory defect consistent with COPD.  

The examiner diagnosed the Veteran with chronic postnasal 
drip secondary to allergic rhinitis with chronic cough and 
sputum production.  The examiner also assessed the Veteran 
with underlying mild emphysema, based on the pulmonary 
function test and his response to oral inhalers.  The Veteran 
had not had any asthmatic attacks, nor had he been 
hospitalized for any other breathing related issues.  

Thus, the Veteran's service treatment records reflect no 
respiratory symptoms, and although current medical records 
reflect that the Veteran may have COPD, there is no competent 
medical evidence suggesting that this respiratory condition 
is etiologically related to any incident of active service. 
See McManaway v. West, 13 Vet. App. 60, 66 (1999) (Chronicity 
is not demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony of 
the claimant and when "no" medical evidence indicated 
continuous symptomatology.).  

While the Veteran is clearly of the opinion that he has a 
respiratory condition that is related to service, as a 
layperson, the Veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu, 2 Vet. App. at 495.  
Competent medical evidence is required. By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a). Since the competent medical evidence does 
not show an etiological relationship between the current 
respiratory disorder and active service, the claim is denied. 

The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the claim, and there is no basis to apply it. See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder, to include 
asbestosis and COPD is denied. 


______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


